2022 IL App (1st) 200715-U
                                            No. 1-20-0715
                                     Order filed December 2, 2022
                                                                                       Third Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                                IN THE
                                  APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                                )   Circuit Court of
           Plaintiff-Appellee,                                  )   Cook County.
                                                                )
     v.                                                         )   No. 14 CR 19400
                                                                )
 STEVON BROWNER,                                                )   Honorable
                                                                )   William H. Hooks,
           Defendant-Appellant.                                 )   Judge, presiding.



           JUSTICE GORDON delivered the judgment of the court.
           Presiding Justice McBride and Justice Burke concurred in the judgment.

                                              ORDER

¶1        Held: Defendant’s sentence is affirmed where the trial court (1) considered all mitigating
                evidence, and (2) did not commit plain error by relying on improper factors.

¶2        Following a bench trial, defendant Stevon Browner, age 19, was found guilty of two counts

of attempted first degree murder, one count of aggravated battery, and one count of aggravated

discharge of a firearm. The court merged all counts into one count of attempted first degree murder

(720 ILCS 5/8-4(a), 9-1(a)(1) (West 2014)) and imposed 40 years’ imprisonment. On appeal,
No. 1-20-0715


defendant argues that the court (1) failed to adequately consider mitigating factors and (2)

committed plain error by considering improper factors. We affirm.

¶3     Defendant was charged by indictment with multiple offenses arising from an incident on

October 9, 2014. The State proceeded to trial on counts of attempted first degree murder of Alexus

Hightower while armed with a firearm (count I), personally discharging a firearm (count II),

causing great bodily harm by personally discharging a firearm (count III), and causing permanent

disfigurement by personally discharging a firearm (count IV); attempted first degree murder of

Hightower’s daughter, also named Alexus Hightower 1 (counts IX-X); aggravated battery with a

firearm against Hightower (count XI), and aggravated discharge of a firearm at a vehicle occupied

by Hightower (count XII) and Alexus (count XV).

¶4     At trial, Hightower testified that on October 9, 2014, around 6 p.m., she left a laundromat

with Kevin Humes, Kelvin Littles, and Alexus. Humes drove Hightower’s vehicle, and Hightower

sat in the front passenger seat; Littles sat behind Hightower, and Alexus was in a child seat behind

Humes. As they drove up Paulina Street to Juneway Terrace, Hightower observed her friend,

“Bucky.” Humes pulled into an alley so Bucky and Hightower could speak through a window. An

individual Hightower knew as “Dirty” entered the alley.

¶5     Dirty said something to Humes which “made [Hightower] feel nervous and

uncomfortable.” Fearing for Alexus’s safety, she asked Humes to leave the alley. After proceeding

about 1½ blocks, Hightower observed defendant, whom she identified in court, standing near

Ashland Avenue. Hightower had known defendant, “Taz,” since he was a child, and had grown up

with his family. Defendant also had been to her on home numerous occasions.


       1
           We will refer to Alexus Hightower as Hightower and her daughter as Alexus.

                                                  -2-
No. 1-20-0715


¶6     Defendant stood 7 to 10 feet from Hightower and held a firearm. She tried saying, “no, my

baby,” but defendant bit his bottom lip, lifted his arm, and shot at the vehicle. Hightower was

closest to defendant and he pointed his firearm at her when he began shooting. One shot hit the

“motion box” under the vehicle, causing it to start “floating.” Hightower reached for Alexus and

was shot in the back. After the vehicle stopped, Hightower jumped out, asked Humes to grab

Alexus, and walked to the corner to call the police. Alexus was uninjured.

¶7     Hightower was transported by ambulance to St. Francis Hospital. A bullet was removed

from her back, and another in her hip was stopped by a key in her pocket. At the hospital,

Hightower told police that Taz shot her. On October 14, 2014, she emailed photos of defendant to

Chicago police detective Jose Gomez and told him that she did not know why defendant, a “close

acquaintance,” shot her. The next day, Hightower met with detectives, signed an advisory form,

identified defendant as the shooter from a photo array, and gave a videotaped statement.

¶8     On cross-examination, Hightower testified that the vehicle had tinted windows in the back.

Defendant fired 12 or 13 times, but no one chased or shot at her when she exited the vehicle. The

bullet which hit her hip pierced the skin. She left the hospital that evening, against medical advice,

because she received threats on her phone.

¶9     Humes testified that he drove Hightower and Littles on the evening of the incident, but

denied being at the laundromat or that Alexus was with them. They pulled into the alley because

of a vehicle crash, but Hightower told Humes to exit the alley soon after. Humes did not observe

anyone in the alley. Humes “heard some shots,” but testified that he “was at the wrong place at the

wrong time.”




                                                -3-
No. 1-20-0715


¶ 10   Humes did not recall meeting with Gomez and Assistant State’s Attorney Craig Taczy on

October 15, 2014, or giving a video statement. He denied telling them that, in the alley, Bucky was

on the driver’s side of the vehicle, “by the baby.” He never told them Dirty approached the vehicle,

said something, and afterwards, Hightower asked them to leave. Humes testified that they did not

have to back out of the alley because they were facing straight out and denied stating that, as they

turned onto Ashland, Taz appeared from between two vehicles and shot Hightower twice. He

denied saying the shooter was three to four feet away, observing the shooter’s face, or saying the

shooter wore a gray hoodie. Humes denied telling Gomez and Taczy there were 10 shots, the first

shot hit the windshield, the second hit the engine, and the rest hit the vehicle, or that he retrieved

Hightower’s daughter. He denied telling them defendant had a “smoke gray pistol, 9-millimeter,”

instead testifying that he “couldn’t see nothing” because he “ducked underneath the car.”

¶ 11   The State produced People’s Exhibit No. 20, a photo of defendant with Humes’s signature,

which is included in the record on appeal. Humes testified that he only signed the paper because

“they asked” whether he knew the person in the photo, and he responded, “That’s my son’s uncle.”

Humes did not know the person’s name.

¶ 12   Gomez testified that he and his partner, Detective Reyes, 2 interviewed Hightower at the

hospital on October 9, 2014. Afterwards, Gomez visited the scene and observed Hightower’s

vehicle with seven gunshot holes in the passenger side and the hood. The windows were shattered.

Eight 9-millimeter cartridges were collected, along with two bullet fragments from the rear

passenger door and seat.




       2
           Detective Reyes’s first name is not found in the report of proceedings.

                                                    -4-
No. 1-20-0715


¶ 13   Hightower called Gomez on October 14, 2014, because she wanted to email photos to him.

The next day, Gomez met Hightower in Evanston. She signed an advisory form and identified

defendant as the shooter from a photo array. Defendant was arrested that day. Also on October 15,

2014, Gomez and Taczy met Humes at the police station and he voluntarily gave a videotaped

statement.

¶ 14   The State entered a stipulation regarding the foundation of the video, People’s Exhibit No.

21. The State offered the video into evidence and published the video, which is included in the

record on appeal and has been reviewed by this court.

¶ 15   The video depicts Humes and two other men in an interrogation room. Humes confirms he

is giving the statement voluntarily, and describes the events of October 9, 2014. Humes was with

Hightower, Littles, and Alexus at a laundromat. They left around 6 p.m.; Humes drove, Hightower

was in the passenger seat, Littles sat behind Hightower, and Alexus sat behind Humes. Hightower

observed Bucky, and Humes entered an alley so they could speak. Bucky asked Hightower for a

cigarette and played with Alexus through the window. An individual Humes knew as Dirty entered

the alley and spoke to him. 3 Hightower then asked to leave because she felt threatened. Humes

reversed the vehicle and heard shots near Ashland. The shooter was three to four feet from the

passenger side.

¶ 16   When asked who the shooter was, Humes points at a photo and says, “I know him as Taz,”

but did not know his real name. Humes signs the photograph after making the identification. Taz

wore a gray hoodie with the hood raised, but Humes stated that he still observed his face. There



       3
          The State requested the court strike the portion of the video where Humes discusses Dirty’s
statement.

                                                -5-
No. 1-20-0715


were at least 10 shots; the first hit the windshield, the second hit the motor, the third hit the front

passenger window, and the rest hit the back passenger door. During the shooting, the vehicle kept

moving. When it stopped, Humes exited and grabbed Alexus; Hightower called the police. Humes

could no longer see the shooter, who had used a “smoke gray” pistol. Humes knew Taz since he

was a baby.

¶ 17   Defense counsel moved for a directed finding. The court granted the motion as to counts

III and IV for attempted first degree murder, finding that the State had not presented evidence that

suggested great bodily harm or disfigurement to Hightower.

¶ 18   After closing arguments, the court found defendant guilty of attempted first degree murder

of Hightower while armed with a firearm (count I) and personally discharging the firearm (count

II), aggravated battery with a firearm against Hightower (count XI), and aggravated discharge of

a firearm at a vehicle occupied by Hightower (count XII). The court found defendant not guilty of

attempted first degree murder of Alexus (counts IX and X) and aggravated discharge of a firearm

at a vehicle occupied by Alexus (count XV).

¶ 19   Defendant filed a motion and two amended motions for a new trial or, in the alternative, to

reconsider. The court denied the motions.

¶ 20   The court ordered a presentence investigation (PSI) report, which was filed on April 2,

2019. Due to delays prior to sentencing, a second PSI was ordered and filed on January 7, 2020.

¶ 21   Defendant’s PSIs reflected a pending case for public indecency (2017), convictions for

possession of cannabis (2013) and possession of a stolen motor vehicle (2012), and a juvenile

charge of retail theft (2009). He had been sentenced to one year’s imprisonment for possession of

cannabis and four years’ imprisonment for possession of a stolen motor vehicle.


                                                 -6-
No. 1-20-0715


¶ 22   According to the PSI from January 7, 2020, defendant was 19 years old on the date of the

shooting at issue. Defendant was raised by his mother, never knew his father, and had eight half-

siblings. He was incarcerated during his sophomore year of high school, was never employed, and

spent the five years prior to trial in the Cook County Department of Corrections. Defendant was

single, had no children, and lived with his mother and youngest brother in Chicago prior to

incarceration. He denied associating with a gang, though he reported he was a member of the

Gangster Disciples in his prior PSI. Defendant took medication for high blood pressure, and was

stabbed by another inmate in 2017. He smoked marijuana daily since age 12.

¶ 23   At sentencing, the State argued in aggravation that defendant caused lasting harm to

Hightower when he shot at her and the other occupants of the vehicle, including her two-year-old

child, at close range. The State emphasized defendant’s criminal record, noting he was on parole

when this incident occurred and that he failed to “rejoin society” and “be a law abiding citizen.”

Defendant had been sentenced to boot camp for his cannabis conviction, but was resentenced to

one year of incarceration after violating the terms of his initial sentence. The State requested a

prison term of 35 years.

¶ 24   In a letter, Hightower wrote that defendant “ruined me and my six kids’s life, mentally and

physically.” 4 She felt stress and had trouble taking her children to activities. Due to fear, she moved

out of state and away from everyone she had known her whole life. She experienced financial

difficulty as she was unable to work because of her physical injuries and mental instability. She

wrote that “for [defendant] to look at me and my 2-year-old child in the eye, and try to kill us, he

had no remorse when he was behind that gun, pulling that trigger, shooting me.”


       4
           The letter is not included in the record on appeal, but was read into the record by the State.

                                                     -7-
No. 1-20-0715


¶ 25    In mitigation, defense counsel asserted that the State misrepresented whether defendant

shot from close range or knew that Alexus was present. Counsel argued that defendant did not act

“as call[ously] as described in the letter,” was only 19 at the time of the incident, and his criminal

background was nonviolent. Additionally, Hightower’s injuries were minimal and there was no

evidence she received surgery, rehabilitation, or counseling. Defendant had familial support

throughout the trial and wanted to obtain his GED. Defense counsel requested the minimum prison

sentence of 26 years, which would be “significant” but still offer defendant the chance “to become

a better person, and to become a productive member of society.” Defendant did not speak in

allocation, though counsel stated that defendant asked counsel to thank the court for him.

¶ 26    The court merged all counts into count II for attempted first degree murder predicated on

personally discharging the firearm at Hightower and imposed a sentence of 40 years’

imprisonment. 5 The court stated that it was “mindful of the [s]entencing range in this matter,” but

noted that “these are not 50 percent cases.”

¶ 27    In imposing sentence, the court noted “the horror” of defendant’s conduct in “pumping a

vehicle with .9 millimeter rounds,” twice striking Hightower while she tried to “save her child.”

The offense, moreover, was not “incidental” or between strangers. Rather, defendant “knew the

victim” and her family and “made a conscious decision” to “light up that vehicle.” The court called

defendant’s actions the “epitome” of “attempt first degree murder,” and noted the “psychological

damage” to Hightower and “the broad community of Chicago, and Cook County” when people

“cannot move about” or “live their lives without people like [defendant] trying to take those lives



        5
          Prior to stating that “all the findings merge with Count II, same act, same crime,” the court stated
that defendant would receive sentences of 40 years, 30 years, and 30 years for counts I, XI, and XII,
respectively. The mittimus lists the sentences for each count, but specifies the counts merge into count II.

                                                    -8-
No. 1-20-0715


away.” According to the court, “[t]here is no reason why a young [m]other has to be put in peril,

and the community we know as Chicago, and have to go through the horror of surviving being a

stationary target of another individual.”

¶ 28    The court described legitimate uses of firearms for law enforcement, the military, and

sports, but stated that firearms should not be used “to alter the course of another person’s life at a

whim,” as in the present case, when a person “decides to use” a firearm as “an instrument of evil.”

The court considered the argument that defendant was unaware of Alexus’s presence to be

“fantasy,” and dismissed the notion that, if defendant knew “there was a 2-year-old in that seat, he

would have been, *** more precise in shooting the [m]other.” Defendant’s lack of knowledge

regarding Alexus’s presence would not absolve him, however, because “that bullet goes where it

goes; and it is reckless; and in this case it’s intentional.”

¶ 29    The court stated that the weight of the evidence regarding the shooting was “very

significant,” and declined “to entertain the fact that [Hightower] didn’t die.” Instead, she “was

treated and released” after “a .9 millimeter bullet *** ripped through her flesh and *** caused her

life to be altered forever.” Although Hightower survived, the court had “no reason to doubt that

the rest of her life will be affected by that.” It added:

                “This Court is aware of Marines who have fought in combat; and I have been

        around those Marines; and I will tell you, that grown men who have been shot at in

        campaigns *** are still affected; and they’re tough guys; and they signed up to for it; and

        they were willing to go out to die face down in the sand, if necessary, on behalf of this

        country; but they still are affected by it; and I know them close and personal. They are still

        affected by it.



                                                  -9-
No. 1-20-0715


                To be a civilian, to not be involved in a campaign, to have to go through this is

        extraordinary.”

¶ 30    Finally, though defendant “may have” rehabilitative potential, the court found “[t]here was

nothing presented for that” and he “has not accepted responsibility.” The court stated, however,

that defendant’s failure to express remorse was not aggravating, and the best option was to place

him in a situation where he could rehabilitate and “the community can be safe” from him. While

defendant’s prior crimes were not as severe as those committed by other offenders, he was “no

stranger to the criminal justice system,” and “[t]he test is, whether [defendant] needs to be amongst

us, and whether we need to take a short-term trust of [defendant] to be rehabilitated in short order.”

The court added, however, that little could deter those “deciding whether they’re going to shoot a

woman in a car, with a baby in the back, even though they didn’t know the baby was in the back,

in the car seat.”

¶ 31    Defense counsel filed two motions to reconsider sentence, arguing in relevant part that the

sentence was excessive given “defendant’s background and the nature of his participation in the

offense.” The court denied the motions.

¶ 32    On appeal, defendant contends that his sentence was excessive where the court disregarded

his rehabilitative potential and the mitigating evidence, including defendant’s youth, his non-

violent prior offenses, his supportive family, and his desire to obtain his GED.

¶ 33    At sentencing, the trial court must balance “the seriousness of the offense” and “the

objective of restoring the offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. The trial

court has broad discretion when imposing a sentence, and its decisions are entitled to great

deference. People v. Alexander, 239 Ill. 2d 205, 212 (2010). The reviewing court will not substitute



                                                - 10 -
No. 1-20-0715


its judgment for that of the trial court merely because it would have weighed the factors differently.

Alexander, 239 Ill. 2d at 213. The trial court is in the best position to evaluate the appropriate

sentence because it observed the defendant and the proceedings. People v. Jones, 2019 IL App

(1st) 170478, ¶ 50.

¶ 34   If a sentence is within the statutory limits, this court will not disturb it absent an abuse of

discretion. People v. Burton, 2015 IL App (1st) 131600, ¶¶ 35-36. Abuse of discretion occurs when

a sentence is “manifestly disproportionate to the nature of the offense.” People v. Jackson, 375 Ill.

App. 3d 796, 800 (2007). The presence of mitigating factors or an absence of aggravating factors

does not mean that the minimum sentence must be imposed. People v. Quintana, 332 Ill. App. 3d

96, 109 (2002). The most important factor in determining an appropriate sentence is the

seriousness of the crime. Quintana, 332 Ill. App 3d at 109. A defendant’s rehabilitative potential

is only one factor to be considered by the trial court, and it is not entitled to more weight than any

other factor. People v. Evans, 373 Ill. App. 3d 948, 968 (2007). A trial court is not required to

articulate every factor it considered to justify its sentence. People v. Ramos, 353 Ill. App. 3d 133,

137-38 (2004); see also Evans, 373 Ill. App. 3d at 968 (the trial court “is not required to detail

precisely for the record the process by which [it] determined a sentence nor is [it] required to make

an express finding that defendant lacked rehabilitative potential”).

¶ 35   Generally, attempted first degree murder has a sentencing range of 6 to 30 years’

imprisonment. 720 ILCS 5/8-4(c)(1) (West 2014) (sentence for attempted murder is the sentence

for a Class X felony); 730 ILCS 5/5-4.5-25(a) (West 2014) (sentence for a Class X felony is 6 to

30 years’ imprisonment). A 20-year enhancement applies, however, when, as here, the defendant

personally discharged a firearm while committing attempted murder. 730 ILCS 5/8-4(c)(1)(C)



                                                - 11 -
No. 1-20-0715


(West 2014). Consequently, the applicable range in this case was 26 to 50 years’ imprisonment.

Defendant was sentenced to 40 years’ imprisonment, which falls within the statutory guidelines

and is presumed to be proper unless the defendant affirmatively shows otherwise. Burton, 2015 IL

App (1st) 131600, ¶ 36. Defendant did not make that showing here.

¶ 36   Viewing the record as a whole, the experienced trial court did not overlook defendant’s

rehabilitative potential or other mitigating factors. The court received defendant’s PSIs, which

reflected that he was 19 years old on the date of the offense and never knew his father. See People

v. Sauseda, 2016 IL App (1st) 140134, ¶ 20 (sentencing court is presumed to consider all

mitigating evidence presented including factors mentioned in PSI). Defense counsel argued that

defendant’s family supported him and that defendant wanted to obtain his GED. The PSIs,

however, also showed that defendant used drugs daily, initially indicated gang affiliation, and had

convictions for possession of cannabis and possession of a stolen motor vehicle. Further, as the

State argued, defendant was on parole at the time of the incident and failed to “rejoin society” and

“be a law abiding citizen”; instead, defendant repeatedly fired a weapon at an occupied vehicle.

¶ 37   The court was aware that Hightower’s injuries did not preclude her from leaving the

hospital, but declined “to entertain the fact that [Hightower] didn’t die” as mitigation. Instead, the

court properly considered the gravity of her injuries, the manner in which they “altered” her life,

and the danger that defendant posed to the community. In so holding, the court acknowledged that

defendant “may” have rehabilitative potential, but it was not proven by the mitigating evidence.

The court explained that while defendant would have the opportunity to rehabilitate in prison, his

sentence also needed to protect the community. As noted, rehabilitative potential is only one factor

to be considered at sentencing (Evans, 373 Ill. App. 3d at 968), and the most important factor is



                                                - 12 -
No. 1-20-0715


the seriousness of the crime (Quintana, 332 Ill. App. 3d at 109). Here, the court properly applied

these principles, did not disregard the mitigating evidence, and exercised due discretion in

fashioning defendant’s sentence. See Jones, 2019 IL App (1st) 170478, ¶ 50. Defendant’s sentence

was not excessive and no error occurred.

¶ 38   In so holding, we observe that, for the first time on appeal, defendant cites several studies

regarding the rehabilitative potential of young adults who have brains that are still developing, but

no evidence was offered to show that this defendant had a brain that was still being developed.

¶ 39   Courts may take judicial notice of commonly known matters, “or of facts which, while not

generally known, are readily verifiable from sources of indisputable accuracy.” People v.

Mehlberg, 249 Ill. App. 3d 499, 531 (1993). However, a reviewing court may not take judicial

notice of “critical evidentiary material” not presented at trial. Mehlberg, 249 Ill. App 3d at 531. A

reviewing court will determine the issues before it based only on the record made in the lower

court. Mehlberg, 249 Ill. App 3d at 532. Here, defendant attempts to introduce evidence that was

never introduced at trial or sentencing concerning the development of the brains of young adults.

Therefore, this court will not consider it on appeal.

¶ 40   Defendant further argues that trial counsel was ineffective for not presenting “brain

science” related to young adults, which prejudiced defendant at sentencing. The record here is

insufficient to consider the claim on the merits, and, as a result, defendant’s claim of ineffective

assistance   fails.   See   People   v.   Richardson,    401   Ill.   App.   3d   45,   48    (2010)

(ineffective assistance claims based on matters de hors the record are improper for direct appeal).

¶ 41   Next, defendant alleges the trial court erred at sentencing by (1) misapprehending trial

evidence; (2) relying on factors inherent in the offense; (3) imposing a double enhancement; (4)



                                                - 13 -
No. 1-20-0715


relying on factors unsupported by the evidence and, instead, drawing on the court’s personal

beliefs and experience; and (5) adhering to a “personal practice” for sentencing that disregarded

the statutory range.

¶ 42   Defendant acknowledges that he did not preserve these issues for review, but requests that

this court review them for plain error.

¶ 43   To preserve a claim of sentencing error, the defendant must contemporaneously object and

file a written postsentencing motion raising an issue. People v. Hillier, 237 Ill. 2d 539, 544-45

(2010). When the defendant fails to preserve the issue, this court may review it under the plain

error doctrine. People v. Wooden, 2014 IL App (1st) 130907, ¶ 10. Under the plain error doctrine,

the defendant must first show that a clear and obvious error occurred, and then that (1) the evidence

at sentencing was closely balanced, or (2) the error was so egregious that it denied the defendant

a fair sentencing hearing. Wooden, 2014 IL App (1st) 130907, ¶ 10. Absent error, there can be no

plain error. Wooden, 2014 IL App (1st) 130907, ¶ 10.

¶ 44   First, defendant alleges the court misapprehended the evidence where it acquitted him of

the charges involving Alexus, but, at sentencing, stated that the notion defendant did not know of

Alexus’s presence was “fantasy.” Defendant observes that Hightower’s letter alleged that he

“looked” her and Alexus “in the eye” and tried to “kill” them, yet no evidence suggested that he

knew Alexus was in the vehicle; rather, at trial, Hightower testified that the vehicle had tinted

windows and she could not alert defendant to Alexus’s presence before he fired.

¶ 45   Although the trial court has great discretion in imposing sentence, it abuses that discretion

by imposing a sentence based upon a manifest error of fact. See, e.g., People v. Johnson, 227 Ill.

App. 3d 800, 817 (1992). In that situation, the sentence should be vacated and the cause remanded



                                               - 14 -
No. 1-20-0715


for resentencing unless the error was so insignificant that it did not increase the sentenced imposed.

People v. Ross, 303 Ill. App. 3d 966, 984 (1999). “In determining whether the trial court

improperly imposed a sentence, this court will not focus on isolated statements but instead will

consider the entire record.” People v. Walker, 2012 IL App (1st) 083655, ¶ 30.

¶ 46   Taking the court’s comments in context, we find it did not misapprehend the evidence.

Though defendant was acquitted of the counts against Alexus, the evidence did not establish that

he did not know she was in the vehicle. The evidence did show, however, that defendant pointed

his firearm at Hightower, who was a passenger, and therefore, defendant knew that more than one

person was in the vehicle when he fired. Alexus was in the backseat, and some of the bullets lodged

in the backseat and in a rear passenger door. As the court noted, each bullet fired by defendant

“goes where it goes.” Considering the record as a whole, it is apparent the trial court did not

misapprehend the facts or mistakenly rely on Hightower’s letter, but rather, accurately

characterized defendant’s conduct in view of the evidence presented at trial.

¶ 47   Second, defendant claims the court considered a factor inherent in the offense, namely, that

his conduct was intentional. See People v. Vega, 2018 IL App (1st) 160619, ¶ 41 (intent to kill is

an element of attempted first degree murder). Defendant argues that the court remarked that his

actions were not “incidental,” and that defendant “made a conscious decision” to fire at the vehicle

in the “epitome” of “attempt first degree murder.”

¶ 48   A trial court may not consider a factor inherent to the offense in aggravation. People v.

Reed, 2018 IL App (1st) 160609, ¶ 55. This rule, however, “is not meant to be applied rigidly,” as

“sound public policy dictates that a sentence be varied in accordance with the circumstances of the

offense.” (Internal quotation marks omitted.) People v. Spicer, 379 Ill. App. 3d 441, 468 (2007).



                                                - 15 -
No. 1-20-0715


Thus, the court may properly consider the nature and circumstances of the offense, including

“the nature and extent of each element of the offense as committed by the defendant.” People v.

Brewer, 2013 IL App (1st) 072821, ¶ 55.

¶ 49   Although the trial court commented on defendant’s intentions, those comments were not

directed to his volition in committing the offense, but rather, his decision to target Hightower. As

the court explained, defendant did not target a stranger, but rather, “knew the victim” and her

family. Defendant chose to fire a weapon, at close range, toward a person who had known him all

his life. The court, therefore, did not improperly consider a factor inherent in the offense, but

instead, properly identified an egregious aspect of defendant’s conduct.

¶ 50   Third, defendant argues that the court imposed a double enhancement by relying on his use

of a firearm “to increase his sentence from the 26-year minimum,” notwithstanding that the

sentence already included a 20-year firearm enhancement.

¶ 51   Double enhancement occurs when (1) a single factor is used an element of the offense and

as an aggravating factor at sentencing, or (2) when the same element is used twice to elevate the

severity of an offense itself. People v. Phelps, 211 Ill. 2d 1, 11-14 (2004). The rule reflects the

presumption that the legislature considered the elements of the crime when designating the

appropriate sentencing range. Phelps, 211 Ill. 2d at 12 (citing People v. Rissley, 165 Ill. 2d 364,

390 (1995)).

¶ 52   No double enhancement occurred here. While the court referenced the firearm at

sentencing, it could not discuss the harm defendant caused without describing his conduct. Thus,

the court fairly, albeit graphically, noted “the horror” of defendant’s conduct in “pumping a vehicle

with .9 millimeter rounds,” with two striking Hightower and “rip[ing] through her flesh.” The



                                               - 16 -
No. 1-20-0715


shooting had serious repercussions for Hightower, who experienced physical injuries, mental

instability, and anguish from the knowledge that defendant, whom she had known all his life, “had

no remorse when he was behind that gun, pulling that trigger.” The court’s decision to impose a

sentence above the statutory minimum, therefore, did not depend on defendant’s use of a firearm,

but rather, the harm he caused with it. Defendant’s position is, therefore, not persuasive.

¶ 53   Fourth, defendant contends that his sentence reflected factors unsupported by the evidence,

but instead, the court’s personal beliefs and experience. Specifically, defendant challenges the

court’s discussion of the psychological damage that firearm violence inflicted on Hightower, on

the community, and on the court’s discussion about the court’s experience in the Marines.

¶ 54   A sentencing determination that relies on the trial court’s own experience or investigation

constitutes a denial of due process. People v. Patterson, 2017 IL App (3d) 150062, ¶ 34. However,

personal comments or observations of the court “are generally of no consequence where the record

shows the court otherwise considered proper sentencing factors.” (Internal quotation marks

omitted.) People v. Walker, 2012 IL App (1st) 083655, ¶ 33; see also People v. Steppan, 105 Ill.

2d 310, 323 (1985) (where “the record clearly shows” that the judge consider proper sentencing

factors, including the need to “protect the public,” the judge’s “personal observations before

imposing sentence, while not to be encouraged, [are] of no consequence”).

¶ 55   At trial, evidence established that Hightower grew up with defendant’s family and knew

him since he was child. During the offense, Hightower observed defendant point the weapon at

her and fire multiple times from close range. Bullets struck Hightower’s back and hip. In her letter,

Hightower explained how defendant “ruined” her life and the lives of her six children. Due to fear,

she left the community where she had lived her whole life. Ongoing stress made it difficult for her



                                               - 17 -
No. 1-20-0715


to take her children to activities, and due to her injuries and mental instability, she could not work

and experienced financial difficulty.

¶ 56   During sentencing, the court recognized these circumstances in discussing the

“psychological damage” to Hightower and the community when people “cannot move about” or

“live their lives without people like [defendant] trying to take those lives away.” These comments

were not speculative or based on information de hors the record, but rather, reflected Hightower’s

account of how the shooting uprooted her from her community and impacted her life and the lives

of her children. To the extent the court referenced its familiarity with Marines who faced gunfire

in combat, those comments illustrated the severity of the trauma of the shooting on victims and

the long-term effects it had on Hightower, a civilian who nonetheless experienced “the horror of

surviving being a stationary target of another individual.” While the court suggested, in passing,

that it had specific combat veterans in mind, those comments were minimal and analogized the

serious consequences of the firearm violence in the instant case. This was not error.

¶ 57   Fifth, defendant argues the court adhered to an impermissible “personal practice” for

sentencing in attempted murder cases. Defendant relies on a discussion that occurred during

pretrial proceedings when the State announced that it had withdrawn a plea offer. The court asked

the State to “articulate” the offer, and the State explained that “the victim *** would be

comfortable with an offer no lower than 20 years.” The State added that the case involved a firearm

and multiple victims, including one who had been shot. The following colloquy occurred:

                “THE COURT: *** Well, I don’t know all the facts to the situation, but, sir, with

       an attempt murder situation, and the State is talking 20 years, you may want to look at that.

       I don’t typically give 20 years out for attempt murder.



                                                - 18 -
No. 1-20-0715


                                                          ***

                [DEFENSE COUNSEL]: *** Obviously we have some factual disagreements—

                THE COURT: That’s fine.

                [DEFENSE COUNSEL]:—being alleged by the State.

                THE COURT: But attempt murder, just a generic situation, I would be in that range

       or higher.”

¶ 58   Based on the foregoing, defendant argues that because his sentence is 40 years—including

a firearm enhancement—it reflects the court’s personal practice of imposing a 20-year minimum

term for all convictions for attempted murder.

¶ 59   “[T]he trial court may not have a personal sentencing policy that fails to conform to the

standards” of the Unified Code of Corrections (730 ILCS 5/1-1.1 et seq. (West 2014)). People v.

Musgrave, 2019 IL App (4th) 170106, ¶ 55; see also People v. Bolyard, 61 Ill. 2d 583, 587 (1975)

(ordering new sentencing hearing when record affirmatively showed, during posttrial proceedings,

that trial judge arbitrarily denied probation because defendant “fell within the trial judge’s category

of disfavored offenders”). Notwithstanding, “there is a strong presumption that the trial court’s

sentence was based on proper legal reasoning, and a reviewing court should consider the record as

a whole rather than a few isolated statements.” Musgrave, 2019 IL App (4th) 170106, ¶ 55. The

defendant has the burden to affirmatively establish that his sentence reflected improper factors.

Musgrave, 2019 IL App (4th) 170106, ¶ 55.

¶ 60   Examining the judge’s pretrial comments in view of the record from defendant’s trial and

sentencing hearing, we find no error. During the pretrial colloquy, the court stated that it did not

“typically” impose 20-year sentences for attempted murder, but did not state this was an immutable



                                                 - 19 -
No. 1-20-0715


sentencing policy. Likewise, while the court added that it would contemplate a term of at least 20

years for a “generic” attempted murder, the court cautioned, during that same dialogue, that it did

not know all the facts of the case.

¶ 61      Notably, after the court heard the evidence at trial and the cause proceeded to sentencing,

the court explained that it was “mindful of the [s]entencing range” and made no reference to a

sentencing policy. Rather, the court expressed a number of reasons for its sentence, including

defendant’s lack of remorse, the effect of the shooting on the victim, and defendant’s relationship

to the victim. Nothing in the record establishes that the court imposed defendant’s sentence based

on personal practices or policy considerations.

¶ 62      Given the preceding, defendant has not established error as to any of the sentencing issues

that he failed to preserve. Plain error review is, therefore, unmerited. See Wooden, 2014 IL App

(1st) 130907, ¶ 10. Finally, although defendant also argues that counsel was ineffective for not

preserving these issues, defendant’s failure to establish error renders that claim meritless as well.

People v. Jackson, 2020 IL 124112, ¶¶ 90-91 (ineffective assistance claim fails absent underlying

error).

¶ 63      For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 64      Affirmed.




                                                 - 20 -